Citation Nr: 1409154	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960, and from November 1963 to November 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from January and June 2009 RO decisions.  In January 2009, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective July 30, 2007; the June 2009 rating decision continued the initial 30 percent rating.  In June 2009, the Veteran filed a notice of disagreement (NOD) as to the rating assigned to service-connected PTSD.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month in February 2010.  

In August 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule him for Board hearing at the RO, as requested on a June 2011 statement.  An October 2013 letter informed the Veteran that his hearing was scheduled for November 2013.  However, in correspondence received in October 2013, the Veteran cancelled his hearing request.  As such, the Veteran's claim has been returned to the Board for further consideration.  

The Board notes that, in addition to the paper claims file, there are two paperless, electronic files associated with the Veteran's claims located on Virtual VA and the Veterans Benefits Management System (VBMS).  A February 2014 review of the Virtual VA and VBMS files does not reveal any additional documents pertinent to the present appeal.

For reasons discussed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that RO action on this claim, prior to appellate consideration, is warranted.

The Veteran is claiming that the severity of his service-connected PTSD warrants a higher rating.  Review of the record reveals that he was last afforded a VA examination to evaluate his PTSD in April 2009, nearly five years ago.  The Board also notes that, while the evidentiary record contains VA treatment records from March 2001 to April 2010, neither the paper claims file nor the paperless files contains any VA or other treatment records dated since April 2010. 

As the evidentiary record does not contain medical information pertaining evidence regarding the Veteran's PTSD since April 2010, the Board finds that another VA examination is needed in order to fully and fairly evaluate the disability under consideration.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Veteran is advised that failure to report to the examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

Prior to arranging for further examination, the RO/AMC should obtain the Veteran's VA mental health treatment records dated since April 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

The RO/AMC should also obtain outstanding Social Security Administration (SSA) records.  The Veteran has reported that he has been receiving SSA disability benefits  since 2005 (see November 2007 VA treatment record), and the claims file documents no attempt to obtain any records of any determination concerning a claim by the Veteran for disability benefits, or copies of all medical records underlying its determination. While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Further, the RO/AMC should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO/AMC's adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the claims file all VA mental health treatment records, dated since April 2010.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

2.  Request from SSA a copy of any determination on claim by the Veteran for disability benefits, as well as copies of all medical records underlying its determination.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to specifically include outstanding, pertinent, private medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate professional, to assess the severity of his service-connected PTSD.  

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be available to the individual designated to evaluate the Veteran, and the examination report should reflect consideration of his documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations. The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

The examiner should clearly indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since the July 30, 2007 effective date of the award of service connection for the disability; and, if so, the approximate date(s) of any such change(s), and the severity of the disability at each stage.

Complete rationale for all conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.  Consider whether staged rating of the Veteran's PTSD, pursuant to Fenderson, is appropriate 

7  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


